DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Chen (U.S. Pat. No. 11,125,175).
Regarding claim 1, Chen discloses a method for learning a mapping used by a computer, 
wherein the mapping is configured to calculate a probability (col. 15, lines 20-33) related to a categorization result using an internal combustion engine state variable as an input (col. 5, line 60 – col. 6, line 3), 
the categorization result is a result of categorizing a state of an internal combustion engine into one of regions, the internal combustion engine state variable is a parameter indicating the state of the internal combustion engine (either in a misfire state or a non misfire state), and 
the computer is configured to output the categorization result of the state of the internal combustion engine based on the calculated probability (col. 15, lines 20-33), the method, comprising: 
inputting multiple training data (col. 6, lines 16-25) to a training computer, wherein the training data include the internal combustion engine state variable and the categorization result that is correct and associated with the internal combustion engine state variable; and 
updating the mapping based on the input training data with the training computer, wherein the training data are distributed to the regions and have a distribution density that is increased at locations closer to a border between the regions (col. 23, lines 35-45 discloses that faults are purposely induced and so in addition to actual detection of being in this region or not there are added detections of fault increasing the density of the data).
Regarding claim 2 which depends from claim 1, Chen discloses wherein the border is determined as a multidimensional function (fig. 2) including the probability and the internal combustion engine state variable, and 
the training data are distributed to or beyond a fixed range of the internal combustion engine state variable included in the function (shown in fig. 11 the data is shown as going beyond the fixed misfire threshold).
Regarding claim 3 which depends from claim 1, Chen discloses further comprising: 
inputting multiple preliminary training data differing from the training data to the training computer before the training data are input (this is simply a delineation of the data into smaller pieces which can be done to any amount of data as long as it is able to be separated into smaller pieces); and 
updating the mapping with the training computer based on the preliminary training data input to the training computer before the training data are input, wherein the training data input after the preliminary training data are input are distributed to the proximity of the border at a greater density than the preliminary training data are distributed to the proximity of the border (this is simply organizing the data so that the first parts given is closer to the border but does not change the data as a whole).
Regarding claim 4 which depends from claim 1, Chen discloses further comprising: inputting multiple preliminary training data differing from the training data to the training computer before the training data are input; updating the mapping with the training computer based on the preliminary training data input to the training computer before the training data are input; and using the mapping to calculate a probability from the training data input to the training computer; and excluding the training data from training data that are used to update the mapping when a difference between the probability and the border is greater than or equal to a predetermined value (col. 23, line 60 – col. 24, line 10 discloses how the data is used to train and how data does not update to the production engines when likelihood of predicting is not good which is construed as the ‘probability and the border is greater…’).
Regarding claim 5 which depends from claim 3, Chen discloses further comprising: using the mapping to calculate a probability from the training data input to the training computer; and excluding the training data from training data that are used to update the mapping when a difference between the probability and the border is greater than or equal to a predetermined value (col. 23, line 60 – col. 24, line 10 discloses how the data is used to train and how data does not update to the production engines when likelihood of predicting is not good which is construed as the ‘probability and the border is greater…’).
Regarding claim 6 which depends from claim 1, Chen discloses wherein the categorization result is whether a misfire is present in the internal combustion engine (addressed above),
the mapping is configured to output a probability of a misfire having occurred in the internal combustion engine using time series data as an input, the time series data include a moment speed parameter corresponding to each of second consecutive intervals included in a first interval, the moment speed parameter is a parameter corresponding a rotation speed of a crankshaft of the internal combustion engine (col. 8, lines 55-67 discloses how the data is recorded with time with respect to the rotation speed of the crankshaft), 
the first interval is a rotation angular interval of the crankshaft including compression top dead center, the second interval is shorter than an interval at which the compression top dead center is reached, the mapping is configured to output a probability of a misfire having occurred in at least one cylinder in which compression top dead center is reached within the first interval, and the probability correlates with a rotation change amount, which is an amount of change in rotational behavior of the crankshaft of the internal combustion engine (col. 9, lines 19-30 discloses different intervals and that these are used to determine misfire through probability as addressed above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747